Citation Nr: 0333046	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran reportedly served on active duty from March 1941 
to June 1946.  He was a prisoner of war (POW) from April 1942 
to October 1942.  He died in January 2000.  The appellant is 
a daughter of the veteran.

This appeal arose from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, in which the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran was a POW from April 1942 to October 1942; he 
died in January 2000.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime or at the time of his death.

3.  The veteran did not die of a disability related to 
service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to VA death benefits.  In 
essence, she contends that the veteran's death in 2000 was 
related to his World War II service.  She contends that the 
veteran died due to a POW-related disease.

I.  Duty to Assist and Notify 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes the veteran's service medical records, and post-
service treatment records.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Since the appellant contends that the disabilities that 
caused the veteran's death in 2000 were incurred in service, 
including as a POW, the Board has therefore considered 
whether a medical nexus opinion should be obtained.  
Obviously, an examination of the deceased veteran is not 
possible.  Based upon the evidence of record, or rather the 
absence of medical evidence, the Board does not believe that 
a nexus opinion is warranted in this instance.  That is, the 
veteran was not service connected for any disability 
throughout his lifetime, and the evidence of record does not 
show that he ever sought treatment for or alleged that he had 
POW related disabilities during his lifetime.  Any current 
medical opinion regarding a nexus between the disabilities 
causing the veteran's death and an in-service injury could 
not be based on the review of contemporaneous, objective 
medical evidence.  A medical opinion that is based on the 
appellant's reported history is of no probative value.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Because any 
current medical opinion would be of no probative value, the 
Board finds that a medical opinion regarding a nexus to 
service is not required prior to considering the substantive 
merits of the appellant's claim.  Further, the appellant 
identified, and the RO obtained, medical records from Dr. 
Ibanez, who treated the veteran from 1992 until the day 
before his death in January 2000, and the RO obtained a 
statement from the Dr. Capistrano, the physician who signed 
the veteran's death certificate.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal that has not been obtained by the RO.  
Under these circumstances, no further action is necessary to 
assistant the claimant with her claim.  

The Board also finds that all VCAA notice requirements have 
been met.  Letters from the RO to the appellant in February 
2001 and August 2001 clearly informed her of the provisions 
of VCAA with regard to what evidence she must obtain and 
which evidence VA would assist her in obtaining.  Moreover, 
the statement of the case in August 2002 advised of the type 
of evidence necessary for her to prevail with this claim.  
The Board therefore finds that the appellant has been 
effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

However, in the present case there is no indication that the 
appellant has any additional evidence or that she wants her 
appeal held in abeyance for the remainder of any period for 
submitting additional evidence.  In a communication received 
in November 2002, the appellant expressly requested that the 
Board consider her appeal based on the facts pertinent to 
this case.  The Board therefore finds that there is no 
prejudice to the appellant as a result of any legal 
deficiency in the VCAA notice furnished by the RO pursuant to 
the invalidated regulation and that no useful purpose would 
be served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  She has made it clear 
that she wishes to proceed with appellate review based on the 
evidence or record.

The Court of Appeals for Veterans Claims has concluded that 
the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  Accordingly, the VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim  
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the appellant's claim.

II.  Service connection

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2003).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2003); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active service, even though there is no record of such 
disease during service:  avitaminosis, beriberi (including 
beriberi heart disease), chronic dysentery, helminthiasis, 
malnutrition, pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, and dysthymic disorder 
(or depressive neurosis).  38 C.F.R.§ 3.309(c) (2003).  For 
the purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  
38 C.F.R.§ 3.309(c), Note (2003); see also Veterans Benefits 
Administration (VBA) Circular 21-97-1 (June 17, 1997)(the 
term beriberi heart disease includes ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity).

III.  Legal analysis

As noted in the Introduction, the veteran served during World 
War II.  He was a POW from April 1942 to October 1942.  

Of record is a Supplemental Army Information document, from 
the Headquarters of the Philippines Command, United States 
Army dated in May 1949.  That document shows that the veteran 
enlisted in March 1941, and verifies that the veteran had POW 
status from April to October 1942.  He was in non-casualty 
status from October 1942 to April 1945.  He returned to 
military control in April 1945, and was discharged in May 
1945.  Remaining service records show that the veteran served 
on active duty again from May 1945 to June 1946.  

Also of record is the report of a May 1945 physical 
examination which was completed in connection with the 
veteran's re-enlistment to the Army of the United States, 
after captivity.  The examination did not disclose any 
abnormal findings.  Specifically, the veteran's 
cardiovascular system was pronounced to be normal and his 
blood pressure was 128/96.  No significant medical history 
was reported.  An earlier enlistment record, dated in March 
1941 also showed that the veteran was normal in pertinent 
part.  

The record shows that the veteran was in receipt of 
Philippine's Social Security for old age.  VA service 
connection was not in effect for any disability during the 
veteran's lifetime or at the time of his death.  

Private medical records dated from February 1996 to August 
1998, show that the veteran was treated by Dr. M. Ibanez, 
M.D.  A diagnosis of chronic obstructive pulmonary disease 
was noted in November 1995.  An electromylogram (ECG) done in 
March 1996 showed myocardial ischemia in the inferior wall 
and left bronchi block.  

Private medical records from Doctors Hospital show that the 
veteran was hospitalized from December 25, 1999 to January 
16, 2000.  His chief complaint upon admission was a cough, 
and his admitting diagnosis was asthmatic bronchitis and 
ischemic cardiomyopathy.  All diagnostic tests and treatment 
records associated with his hospitalization are included in 
the record.  Upon discharge from the hospital, he had 
improved.  

In a corresponding clinical abstract, Dr. Ibanez, as the 
attending physician, stated that the veteran expired in 
January 2000 due to chronic obstructive pulmonary disease 
respiratory failures secondary to community acquired 
pneumonia and ischemic heart disease.  He stated that the 
veteran was admitted at the Doctors Hospital intensive care 
unit in November 1992 due to acute myocardial ischemia 
inferior wall and right bundle brunch block, complete.  The 
veteran had unstable angina and respiratory distress one day 
prior to surgery for transurethral prostatectomy.  He was 
treated for ischemic heart disease/hypertensive 
cardiovascular disease and chronic obstructive pulmonary 
disease since November 1992 up to the time of his death.  
Concomitant medical conditions were pulmonary tuberculosis, 
congestive heart failure and community acquired pneumonia for 
2 occasions.  

The veteran died on January [redacted], 2000 at the age of 83.  The 
immediate cause of death as listed on the death certificate 
was cardio pulmonary arrest, with an antecedent cause of 
aspiration pneumonia, and underlying causes of chronic 
obstructive pulmonary disease and ischemic heart disease.  
The physician signing the death certificate, Dr. J. 
Capistrano, M.D.,  indicated that she had not attended the 
deceased veteran.

In connection with her claim of entitlement to VA death 
benefits, the appellant submitted statements from Dr. Ibanez 
and Dr. Capistrano.  In his June 2001 statement, Dr. Ibanez 
certified that the veteran was his patient since 1993 due to 
benign prostatic hypertrophy, pulmonary tuberculosis and 
ischemic heart disease.  He stated that the veteran had a 
cardiac arrest, near sudden death in 1993, prior to 
transurethral prostatectomy (TURP) in which surgery was not 
done.  The veteran's health further deteriorated due to 
several episodes of chronic obstructive pulmonary disease and 
later on aspiration pneumonia and respiratory arrest until 
his death on January [redacted], 2000.  

In her July 2001 statement, Dr. Capistrano stated that early 
in the morning of January [redacted], 2000, she was called to attend 
to the patient (the veteran) at his residence.  She found 
that his pupils were dilated and fixed, there was no more 
breath sound, and the heart beat could no longer be 
ausculated.  The pulse was no longer felt, so she pronounced 
the veteran to have had cardio-pulmonary arrest or dead.  Dr. 
Capistrano said that the causes of his death were aspiration 
pneumonia, chronic obstructive pulmonary disease and ischemic 
heart disease as diagnosed by his attending physician.  

In a joint affidavit received in August 2001, two affiants 
who purported to be members of Armed Forces of the United 
States in the Philippines during World War II, stated that 
they knew the veteran, and that they had knowledge that he 
suffered maltreatment and dietary deficiency during the 
period of his confinement, in the form of pulmonary malaria, 
rheumatism/arthritis, dizziness and kidney defects.  They 
said that these conditions persisted before the end of the 
veteran's service and thereafter attributed to his cause of 
death.  They mentioned that the veteran had dysentery, beri-
beri, and that he suffered inhumane treatment, forced labor 
and general weakness.  

The Board has considered the evidence of record in total, and 
determines that service connection for the cause of the 
veteran's death is not warranted.  Although an underlying 
cause of the veteran's death included ischemic heart disease, 
the Board finds nevertheless that the preponderance of the 
evidence is against the appellant's claim.  As the Note in 
38 C.F.R. § 3.309(c) and BVA Circular 21-97-1 make clear, in 
order to establish entitlement under this regulation, the 
regulation requires a history of localized edema (of the 
feet, ankles, or legs) during captivity and the later 
development of ischemic heart disease.  Id. at 2.  In this 
case, the veteran did develop ischemic heart disease, as 
diagnosed by his private physicians in the 1990's, almost 50 
years after his confinement in captivity in service.  
However, there is no evidence in the record that the veteran 
had localized edema during captivity.  Significantly, at the 
time of a May 1945 examination, following the veteran's 
captivity, no edema was reported by the veteran or clinically 
noted by the examiner.  His cardiovascular system was 
clinically evaluated as normal at that time.  Moreover, 
during his lifetime, the veteran never reported that he had 
experienced localized edema during his POW captivity.  Even 
the joint affiant's statements received in August 2001 do not 
attest to the veteran having had localized edema during 
captivity.  

With all due respect to the affiants' and appellant's 
contentions that the veteran had beriberi during captivity or 
that he died of beriberi heart disease due to inhumane 
treatment he received during captivity, they are not shown to 
be medical experts and, for that reason, they are not 
competent to express an authoritative opinion regarding an 
issue of medical causation or the diagnosis of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In short, none of evidence in the claims folder 
shows that the veteran had localized edema during captivity.  
Thus, there is no presumption of service incurrence of 
ischemic heart disease per se, and the evidence shows that 
the cardio pulmonary arrest that caused the veteran's death 
and the aspiration pneumonia, chronic obstructive pulmonary 
disease, and ischemic heart disease that were contributing 
factors were first shown years after the veteran's separation 
from service; and the objective evidence does not show a 
causal relationship between the disability causing death and 
the veteran's military service.

As the foregoing evidence shows, the veteran's military 
service is not considered to have been implicated in the 
conditions resulting in his death.  Moreover, there have been 
no contentions made that any of those treating the veteran 
were of the opinion that the veteran's death was related to 
the veteran's service.  Given, therefore, that those 
conditions that were linked to the veteran's death were first 
shown several years after service, and have not been related 
by any medical professional to service, there is no basis for 
establishing service connection for them.  In view of this, 
there is no plausible basis for finding that a service-
connected disability either caused or materially contributed 
to the veteran's death.  In this case, there has simply been 
no competent medical evidence presented showing that a 
service-connected disability played any role in the veteran's 
death.  Therefore, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim must be denied.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for cause of the 
veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



